United States Court of Appeals
           For the Eighth Circuit
       ___________________________

               No. 13-2367
       ___________________________

           United States of America

      lllllllllllllllllllll Plaintiff - Appellee

                         v.

                 Javier Villareal

     lllllllllllllllllllll Defendant - Appellant
        ___________________________

               No. 13-2586
       ___________________________

           United States of America

      lllllllllllllllllllll Plaintiff - Appellee

                         v.

                 Lee Roy Garcia

     lllllllllllllllllllll Defendant - Appellant
                     ____________

    Appeal from United States District Court
for the Western District of Arkansas - Ft. Smith
                ____________
                            Submitted: February 10, 2014
                               Filed: June 25, 2014
                                  [Unpublished]
                                  ____________

Before LOKEN, BOWMAN, and BYE, Circuit Judges.
                          ____________

PER CURIAM.

       Lee Roy Garcia and Javier Villarreal1 pleaded guilty to methamphetamine
offenses before, and were sentenced by, the district court.2 Villarreal challenges
district court rulings regarding his mental health and evaluations. Garcia appeals the
application of four separate sentencing enhancements and appeals his 300 month
sentence. We affirm.

                                           I

       On August 22, 2012, a fifty-three count indictment was filed charging Garcia
and Villarreal, along with fifteen co-defendants, with methamphetamine-related
offenses. Villarreal was charged with one count of conspiracy to distribute
methamphetamine and two counts of aiding and abetting in the distribution of more
than five grams of actual methamphetamine. Garcia was charged with seven counts
of distribution of a controlled substance, five counts of distribution of more than five
grams of actual methamphetamine, and one count of being an unlawful drug user in
possession of a firearm.


      1
       We note the accurate spelling of Villarreal's name is used in the opinion while
the caption utilizes the spelling used in the district court judgment ("Villareal").
      2
      The Honorable P.K. Holmes, Chief Judge, United States District Court for the
Western District of Arkansas.

                                          -2-
                                          A

      On December 4, 2012, Villarreal filed a motion for assistance from a mental
health professional, including a request for a competency evaluation. The district
court held a reasonable cause hearing to determine whether to order a competency
evaluation. At the hearing, Villarreal's attorney testified as to her first-hand
observations of Villarreal's mental state and her knowledge of Villarreal's mental
health history. The district court concluded the evidence failed to raise a sufficient
doubt that Villarreal was incompetent to stand trial and failed to establish reasonable
cause to believe Villarreal was presently suffering from a mental disease or defect.
The district court denied the motion for assistance from a mental health professional
and the motion for a competency hearing and declined to order a sua sponte
competency hearing.

       On January 30, 2013, Villarreal pleaded guilty to one count of aiding and
abetting in the distribution of more than five grams of actual methamphetamine. At
sentencing, Villarreal renewed his motion for assistance of a mental health
professional. The district court denied the renewed motion. The district court found
Villarreal qualified for safety-valve relief and sentenced Villarreal to 46 months of
imprisonment.

                                          B

       On January 29, 2013, Garcia pleaded guilty to one count of distribution of
methamphetamine and one count of being an unlawful drug user in possession of a
firearm. The district court conducted a sentencing hearing on June 25, 2013. In doing
calculations under the United States Sentencing Guidelines Manual ("U.S.S.G."), the
district court determined Garcia's base offense level was 38. The district court also
assessed a two-level increase under U.S.S.G. § 2D1.1(b)(1) for possession of a
dangerous weapon; a two-level increase under U.S.S.G. § 3D1.1(b)(12) for

                                         -3-
maintaining a premises for the purpose of manufacturing or distributing a controlled
substance; a two-level increase under U.S.S.G. § 3B1.1(c) for being an organizer,
leader, manager, or supervisor; a two-level increase under U.S.S.G. § 3C1.1 for
obstructing or impeding the administration of justice; and a two-level decrease under
U.S.S.G. § 3E1.1 for acceptance of responsibility. The district court calculated a total
offense level of 44, a criminal history category of I, and a guidelines range of 360
months to life imprisonment. The district court denied a downward departure for
Garcia's education, vocation, employment record, family ties, and responsibility. The
district court granted a downward variance in light of co-defendants' lower sentences,
Garcia's age, and Garcia's lack of criminal history. The district court sentenced Garcia
to 300 months of imprisonment.

                                           II

                                           A

     Villarreal argues the district court erred in denying his motion for an initial
mental health evaluation and assistance from a mental health professional, in denying
a competency evaluation, and by failing to hold a sua sponte competency hearing.

       This court reviews denials of competency hearings and psychiatric
examinations for abuse of discretion. See United States v. Whittington, 586 F.3d 613,
617 (8th Cir. 2009); United States v. Denton, 434 F.3d 1104, 1112 (8th Cir. 2006).
A competency determination will be affirmed "unless clearly arbitrary or unwarranted,
or clearly erroneous." Whittington, 586 F.3d at 617; United States v. Cook, 356 F.3d
913, 918 (8th Cir. 2004) (citing United States v. Voice, 627 F.2d 138, 141 (8th Cir.
1980)). This court reviews the district court's decision to deny expert funds for an
abuse of discretion, and will not reverse the district court's decision absent a showing
of prejudice. United States v. Mentzos, 462 F.3d 830, 839-40 (8th Cir. 2006).



                                          -4-
       Villarreal first argues the district court erred in denying a mental health
evaluation. Prior to holding a competency hearing, a district court "may order that a
psychiatric or psychological examination of the defendant be conducted." 18 U.S.C.
§ 4241(b). "[R]easonable cause to believe that [a defendant] may be incompetent [is]
the § 4241(a) predicate for granting a competency hearing and ordering a pre-hearing
mental competency examination under § 4241(b)." United States v. Millard-
Grasshorn, 603 F.3d 492, 495 (8th Cir. 2010). The district court conducted a hearing
which allowed Villarreal to show reasonable cause he may have been incompetent.
The district court did not abuse its discretion in determining Villarreal had not shown
reasonable cause by noting the evidence presented was merely Villarreal's attorney's
personal impressions and observations, but no inquiry was made into Villarreal's
medical records or past medical records and there was no indication of irrational
behavior. We conclude the district court did not abuse its discretion in failing to order
a psychiatric examination based solely on Villarreal's attorney's observations. See
Reynolds v. Norris, 86 F.3d 796, 800 (8th Cir. 1996) ("[T]he trial court may consider
an express doubt by the accused's attorney, although such doubt alone is not enough
to establish sufficient doubt.").

       Villarreal next argues the district court abused its discretion in denying
Villarreal's motion for assistance from a mental health professional pursuant to 18
U.S.C. § 3006A(e), which guarantees an indigent defendant the reasonable
opportunity to procure a psychiatrist to assist him in a defense. See United States v.
Reason, 549 F.2d 309, 311 (4th Cir. 1977). However, appointment of a mental health
expert is required only when a defendant's mental health is likely to be a significant
factor at trial. Ake v. Oklahoma, 470 U.S. 68, 74 (1985). We conclude the district
court did not abuse its discretion in denying Villarreal funds to hire a mental health
expert. Villarreal failed to show his mental health would have been a significant
factor at trial and has failed to show he was prejudiced by the decision. See Ake, 470
U.S. at 74; Mentzos, 462 F.3d at 839.



                                          -5-
       Finally, Villarreal argues the district court erred in not holding a competency
hearing. A trial court has a due process obligation to hold a competency hearing,
either on motion or sua sponte, "whenever evidence raises a sufficient doubt about the
accused's mental competency to stand trial." Reynolds, 86 F.3d at 800 (quotation
marks and citations omitted). A defendant is presumed to be competent "'absent some
contrary indication' arising from irrational behavior, the defendant's demeanor, and
any prior medical opinions addressing the defendant's competency." United States v.
Shan Wei Yu, 484 F.3d 979, 985 (8th Cir. 2007) (quoting United States v. Long
Crow, 37 F.3d 1319, 1325 (8th Cir. 1994)). Again, as Villarreal failed to raise
sufficient doubt as to his competency to stand trial, the district court did not abuse its
discretion in refusing to hold a competency hearing.

                                            B

     Garcia argues the district court erred in applying the four sentencing
enhancements and argues the 300-month sentence is unreasonable and created an
unwarranted sentencing disparity.

       This court reviews a district court's factual findings for clear error and its
interpretation and application of the guidelines de novo. United States v. Vasquez-
Garcia, 449 F.3d 870, 872 (8th Cir. 2006). We review the substantive
unreasonableness of sentences "under a standard akin to an abuse-of-discretion
standard, cognizant that it will be the unusual case when we reverse a district court
sentence–whether within, above, or below the applicable Guidelines range–as
substantively unreasonable." United States v. VandeBrake, 679 F.3d 1030, 1037 (8th
Cir. 2012) (internal quotation marks and citation omitted).

       The district court properly applied a two-point enhancement for possession of
multiple firearms during the offense under U.S.S.G. § 2D1.1(b). For the enhancement
to apply, the government must show by a preponderance of the evidence a dangerous

                                           -6-
weapon was present and it was not clearly improbable the weapon had a nexus with
the criminal activity. United States v. Betz, 82 F.3d 205, 210 (8th Cir. 1996). Garcia
pleaded guilty to being a drug user in possession of a firearm and the factual basis of
the plea supports that Garcia was in possession of a firearm while a drug user and in
possession of drugs. These facts create a sufficient nexus. The district court did not
clearly err in finding the gun was present and had a nexus with the criminal activity.

       The district court also properly applied a two-level enhancement for acting as
a leader or organizer pursuant to U.S.S.G. § 3B1.1(c). Garcia argues he did not have
contact with all co-defendants and was not a leader. However, "[f]or a two-level
managerial role enhancement to apply, it is only necessary that the defendant
supervise or manage one other participant." United States v. Johnson, 619 F.3d 910,
921 (8th Cir. 2010) (internal quotation marks and citation omitted). The pre-sentence
report ("PSR") indicated a co-defendant Benjamin Chronister had stored drugs at his
residence at the behest of Garcia and had conducted drug transactions for Garcia for
which Garcia paid Chronister. The district court did not commit clear error in
crediting the PSR and determining Garcia was a leader or organizer with regard to
Chronister.

      Moreover, the district court properly applied a two-level enhancement for
maintaining a premises for the purpose of manufacturing or distributing a controlled
substance pursuant to U.S.S.G. § 2D1.1(b)(12). The factors a court should consider
when applying a § 2D1.1(b)(12) enhancement include, (1) whether defendant held a
possessory interest in the premises, and (2) the extent to which defendant controlled
access to, or activity at, the premises. U.S.S.G. § 2D1.1 cmt. n.17. Drug dealing need
not be the sole purpose for which the premises is maintained, but must be a major
purpose. Id. The district court found at least three drug transactions occurred at
Garcia's residence, and those transactions were sufficient for the district court to apply
the enhancement. See United States v. Miller, 698 F.3d 699, 706 (8th Cir. 2012)



                                           -7-
(holding conducting three buys and twice accepting payments sufficient to show a
home was not just used incidentally or collaterally).

       The district court also properly applied a two-level enhancement for obstruction
of justice pursuant to U.S.S.G. § 3C1.1. For a § 3C1.1 enhancement to apply, the
government must prove (1) the defendant wilfully obstructed or impeded, or attempted
to obstruct or impede, the administration of justice with respect to the investigation,
prosecution, or sentencing of the instant offense of conviction, and (2) the obstructive
conduct related to (A) the defendant's offense of conviction and any related conduct;
or (B) a closely related offense. U.S.S.G. § 3C1.1. At sentencing, the government
presented evidence Garcia had threatened co-defendant Michael Paramo to keep
Paramo from cooperating with the government and then later Garcia orchestrated an
assault on Paramo in jail after accusing Paramo of snitching. Garcia contests the
credibility of the evidence, but the district court found the testimony credible. The
district court did not clearly err in finding a factual basis for the obstruction of justice
enhancement.

       Finally, Garcia contends his sentence of 300 months is substantively
unreasonable. After closely reviewing the district court, we find no basis for
concluding the sentence is unreasonable. The district court considered appropriate
factors in fashioning Garcia's sentence, including fashioning a downward variance
which avoided unwarranted sentencing disparities and still took into account the 18
U.S.C. § 3553(a) factors.

                                            III

       Accordingly, we affirm the district court.
                      ______________________________




                                            -8-